Attachment to Advisory Action
Applicants’ amendment filed 12/16/2021 has been fully considered; however, the amendment has not been entered given that it does not place the application in condition for allowance and does not simplify issues for appeal. 
With respect to new issues, the amendment presents new claim 42. Since the amendment would require the introduction of new grounds of rejection of claim 42 under 35 USC 103, the amendment does not simplify issues for appeal. 
The specification amendment was considered and is believed to be sufficient to overcome the specification objection of record. However, the specification amendment is not entered as amendments are ordinarily not entered in part. See MPEP 714.20. 
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, those arguments by the Applicant that concern the proposed amendments are rendered moot and thus need not be addressed. However, any arguments that do relate to the rejected claims as set forth in the preceding Office action will be responded to in the discussion below.
Applicant generally argues that Blair teaches that an important effect of the micellar solution and corrosion inhibitor results from the prevention of emulsification by the inhibitor, citing Col. 15, Lines 49-61. Insofar as Applicant means to suggest the corrosion inhibitor prevents emulsification (i.e. functions as a demulsifier), a full reading of Col. 14, Lines 52 to Col. 15, Line 61 reveals that Blair means that corrosion inhibitors are known micelle-forming amphipathic agents that, if used alone, can cause the formation of emulsions. By stating “another important effect of using the micellar Blair is conveying that combining the corrosion inhibitor into the demulsifier compositions results in the prevention of the inhibitor creating emulsions when used. 
Applicant argues Blair refers to “semi-polar” inhibitors whereas Le Suer describes “polar” inhibitors and concludes Blair teaches away from “polar” inhibitors. This is not found persuasive. One of ordinary skill would understand the terminology “polar”/”semi-polar” to be relative. Applicant has not persuasively shown how the inhibitors of Le Suir fall outside the scope of suitable inhibitors taught by Blair. Blair indicates such inhibitors are usually “surface active compounds containing a nonpolar hydrocarbon moiety attached to one or more polar groups containing nitrogen, oxygen, or sulfur or combination of such elements”, which appear to be consistent with the compounds of Le Suir.  Blair does not criticize, discredit, or otherwise discourage the use of Le Suir’s inhibitors. Therefore, Blair is not teaching away.
Applicant argues one of ordinary skill would not find motivation to combine the teachings of the references. This is not found persuasive as Blair specifically indicates corrosion is a known problem with respect to petroleum oil processing (Col. 14, Lines 52-58) and indicates combining the micellar solutions with corrosion inhibitor permits more economical chemical treatment by reducing inventory (Col. 15, Lines 37-48). Le Suer teaches surface-active ester derivatives of succinic acid are known to be useful for various purposes such as additives for hydrocarbon oils and corrosion inhibition (Abstract; Col. 1, Lines 32-36; Col. 11, Lines 50-53). Accordingly, one of ordinary skill would find sufficient motivation to utilize the compounds of Le Suer within the Blair for the purpose of providing corrosion resistance when using Blair’s compositions. 
Applicant also argues one of ordinary skill would not have a reasonable expectation of success that a corrosion inhibitor used in an emulsifier composition would work in a demulsifier composition such as Blair’s. The Examiner disagrees. Blair speaks explicitly on this point at Col. 14, Lines 52 to Col. 15, Line 61 whereby Blair acknowledges inhibitors ordinarily form emulsions, but expressly teaches the micellar solution of TFSA prevents the inhibitor from forming emulsions. Given such, one of ordinary skill would have a reasonable expectation of success that, despite Le Suir’s compound ordinarily forming emulsions, such compounds can still be used within the compositions of Blair for the purpose of corrosion inhibition while maintaining demulsification characteristics. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764